DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/22/2022 has been entered.  Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18
Claims 16-18 recite the limitation “the outer shell”.  There is insufficient antecedent basis for this limitation in the claim.  Also in claim 17 what is the connection portion directed to?  What is the connecting portion connected to?  Claim 16 recites the pressure regulating portion and a connection portion are integral yet claim 17 recites that pressure regulating portion and a connection portion are provided separately.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 10, 13-14, 16-18, and 22-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al.  (US 5720423 A) in view of Patrick (US 20050252944 A1) in view of Burkholder et al. (US 20050247750 A1) and further in view of Johnson (US 20160158819 A1).
Regarding claims 1, 10, 13, and 22, Kondo et al. discloses a driver (fig. 1), comprising: a pressure chamber with a pressure accumulation container (14/19) and method of using the driver having a pressure regulator (30) into which gas is filled; a cylinder (11) forming a part of the pressure chamber; a piston (12) disposed in the cylinder to travel in a first direction and a second direction opposite to the first direction;
a striker (15) coupled to the piston that strikes a stopper (10c) by moving in a first direction by pressure of the gas filled in the pressure chamber; a moving mechanism (10/7) that moves the striker in the second direction and the pressure regulator (30) configured to switch between an open state and a closed state (replenishing air when low, col. 3, line 1 through col. 8, line 5, figs. 1-6).
Kondo et al. fails to disclose having a holding portion integrally formed with the pressure accumulation container for connecting a pressure regulator, that is configured to supply gas to the pressure chamber from a gas supplying source, the holding portion includes a holding hole, the 
Patrick teaches having a holding portion (96, fig. 5) for connecting a pressure regulator (90), that is configured to supply gas to a pressure chamber (20/60) from a gas supplying source (60), the holding portion includes a holding hole (96 [0033]), the pressure regulator comprising a pressure regulating portion (94) that adjusts the pressure of the gas filled into the pressure chamber and a charge adapter (42/knob dial shown fig. 5 or 23 shown in fig. 6) to be mounted to the holding portion; wherein a valve 
Burkholder et al. also teaches a driver (100/102) having a pressure regulator (200 or 400) is provided with a pressure regulating portion (220/520) for regulating/adjusting the pressure of gas filled into a pressure chamber (figs. 1-7) is dedicated for the driver, and the pressure regulator has a dedicated connecting portion which is mountable to and demountable from a mounting portion of the driver (threadably attached [0022-0030], figs. 1-7) and a charge adapter (410) configured to seal the inner surface of the holding portion and press the valve body to change the state of the valve to the open state from the closed state and teaches having a variety 
Johnson teaches having a power tool (110) having holding portion integral with a pressure chamber (inlet that connects 170/180) for connecting a pressure regulator (190/620 figs. 1 and 6), that is configured to supply gas to a pressure chamber from a gas supplying source [0017], the holding portion includes a holding hole, the pressure regulator comprising a pressure regulating portion that adjusts the pressure of the gas filled into the pressure chamber and a charge adapter (180, figs. 1 and 6) to be mounted to the holding portion; wherein a valve (inherent) having a valve body, configured to switch between an open state and a closed state, is disposed in the holding portion, wherein the charge adapter (180) has an elongated part configured to insert into the holding portion and in a case when the charge adapter (180) is mounted to the holding portion, the charge adapter is configured to seal the holding hole of the holding portion with an outer surface of the elongated part in the holding portion and press the valve body by mechanical contact between the elongated part and the valve body in the holding portion to change the state of the valve to the open state from the closed state and the pressure chamber connects to the 
Given the teachings of Kondo et al. to have an air supply with a pressure regulator for adjusting pressure for the piston driver, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify piston driver to include a holding portion integrally formed with the pressure accumulation container for connecting a pressure regulator, that is configured to supply gas to the pressure chamber from a gas supplying source, the holding portion includes a holding hole, the pressure regulator comprising a pressure regulating portion that adjusts the pressure of the gas filled into the pressure chamber and a charge adapter to be mounted to the holding portion; wherein a valve having a valve body, configured to switch between an open state and a closed state, is disposed in the holding portion, wherein the charge adapter has an elongated part configured to insert into the holding portion and in a case when the charge adapter is mounted to the holding portion, the charge adapter is configured to seal the holding hole of the holding portion  with an outer surface of the elongated part in the holding portion and press the valve body by mechanical contact between the elongated part and the valve body in the 
Regarding claims 4 and 13, Kondo et al. discloses a pressure accumulation container (11a), which forms the pressure chamber; a cylinder (11), which movably supports the striker (12/15); and the cylinder; wherein the mounting portion is provided in the pressure accumulation container (col. 3, line 1 through col. 5, line 67, figs. 1-6).
Regarding claims 5 and 14, Kondo et al. discloses the striker comprises: a piston (12), which is movably disposed within the cylinder and is subject to the pressure of the pressure chamber; and a driver blade (distal end of 12), which is provided on the piston; and the moving mechanism comprises: a motor; a rotation member, which is rotated by a rotating force of the motor; a plurality of first engagement portions (6/7a/7b/10a/b), which are provided on the rotation member along a rotation direction; and a plurality of second engagement portions, which are provided on the driver blade along a movement direction, and are capable 
Regarding claims 23-24, Burkholder et al. teaches the pressure regulator (200 or 400) in the case when the charge adapter is mounted to the holding portion, the charge adapter seals the holding portion before changing the state of the valve to the open state herein in the case when the charge adapter is mounted to the holding portion, the charge adapter seals the holding portion before changing the state of the valve to the open state ([0022-0028], figs. 1-9).  
Regarding claims  16-18, Kondo et al. discloses the pressure regulator (30) is dedicated for a driver, which is mounted to the driver that strikes a stopper (10c) with pressure of gas filled into a pressure chamber, and Burkholder et al. teaches a pressure regulating portion that adjusts the pressure of the gas filled into the pressure chamber, wherein a dedicated connecting portion is provided that is capable of mounting the pressure regulating portion to and demounting the pressure regulating portion from the driver (threadably attached [0022-0028], figs. 1-9) and a cap portion (404 [0024-0028]). Also, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Regarding claims 25-28, Burkholder et al. teaches when the charge adapter is mounted to the holding portion, the charge adapter seals the holding portion before changing the state of the valve to the open state and the charge adapter further comprises an O-ring (106, 408/404 configured to touch the inner surface of the holding portion [0024-0028].  
Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious gas powered nail/fastener driving power tool comprising all the structural and functional limitations and further comprising a quick connect pressure regulator that mating fits into an inlet in the power tool, the pressure regulator having a regulating portion that comprises a first passage to which the gas is supplied from outside, a second passage connected to the pressure 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the structural makeup of the holding portion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As claimed the holding portion for connecting a pressure regulator, the holding portion includes a holding hole; a charge adapter “to 
With respect to the pressure regulator (200 or 400) with regulating portion (220/520) for regulating/adjusting the pressure of gas filled into a pressure chamber Burkholder et al. teaches having a connector [0023] mountable to and demountable from a mounting portion of the driver (threadably attached to driver 102, [0022-0030], figs. 1-7) which is able to be attached and removed.  Also Burkholder et al. teaches having the pressure regulator with regulating portion integrally connected (fig. 5). Johnson also teaches having a holding portion with a hole integral with a 
Also, claims 16-18 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph since “the outer shell” was not corrected and “a connecting potion” is still not clearly structurally 
linked/connected to the invention.  	Examiner suggest providing more structural detail of the specific pressure regulator/governor.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F LONG/Primary Examiner, Art Unit 3731